Judgment unanimously affirmed. Memorandum: Defendant contends that he was denied a fair trial by the admission of hearsay evidence that impermissibly bolstered the victim’s testimony. He asserts six instances of alleged improper bolstering, four of which are unpreserved for our review. We decline to exercise our power to review the unpreserved claims in the interest of justice. Insofar as the alleged errors are preserved, the admission of bolstering testimony must be deemed harmless in view of the overwhelming evidence of defendant’s guilt (see, People v Crimmins, 36 NY2d 230; see also, People v Johnson, 57 NY2d *1147969, 970; People v Barnes, 144 AD2d 995, lv denied 73 NY2d 889; People v Harper, 144 AD2d 946, lv denied 73 NY2d 892). The identification testimony of Officer Blair and Investigator Fantanza did not prejudice defendant because his identity was not an issue in this case (cf., People v Felder, 108 AD2d 869, 870). In view of our determination, the argument that unrelated judgments must be vacated (see, People v Fuggazzatto, 62 NY2d 862) is rendered moot. In any event, those judgments are not before us.
Finally, the sentence imposed was not harsh and excessive. (Appeal from judgment of Monroe County Court, Egan, J.— robbery, second degree.) Present—Dillon, P. J., Callahan, Den-man, Balio and Davis, JJ.